[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO MODIFY
The marriage of the parties was dissolved by judgment after trial on November 23, 1998. At that time, the plaintiff was earning $1,442.00 per week and the defendant was earning $586.00 per week. The parties had one minor child, who has since reached the age of eighteen. The court ordered the plaintiff to pay the defendant $193.00 as child support and $150.00 CT Page 3076 as alimony per week. The defendant claims a substantial change in circumstances and has moved to modify' alimony.
The plaintiff's income has increased to $1,635.00 per week, while the defendant's has increased to $613.00 per week. Both parties have experienced an increase in weekly expenses, although the defendant's is more dramatic.1
Alimony is modifiable where there has been a substantial change in the circumstances of either party. Connecticut General Statutes, Section 46b-86
(a). Once the court has found such a change, the court must then consider the question of modification in light of the statutory criteria set forth in the statutes in Section 46b-82. Here, the plaintiff's income increased by more than sixteen per cent in just two years. The court finds that to be a substantial change in circumstances. The judgment will be modified and alimony will be ordered to be increased from $150.00 per week to $200.00 per week. The judgment is not otherwise modified. The modification will not be retroactive. An immediate wage withholding is ordered.
Gruendel, J.